Opinion issued August 13, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00430-CV
                           ———————————
                        IN RE O.O. AND A.G., Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On May 7, 2015, relators O.O. and A.G., the parents of A.G., a child, filed a

petition for writ of mandamus in this Court asserting that the Honorable John

Phillips, presiding judge of the 314th District Court of Harris County, erred in

awarding temporary managing conservatorship of the child A.G. to the Department
of Family and Protective Services. 1 See TEX. GOV’T CODE ANN. § 22.221 (Vernon

2004); see also TEX. R. APP. P. 52 (governing original proceedings).

      After considering the petition for writ of mandamus, the responses of the

real party in interest and attorney ad litem for A.G., and the relevant records, we

determine that relators have failed to establish entitlement to the extraordinary

relief of a writ of mandamus. Accordingly, we deny relators’ petition for writ of

mandamus and dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Huddle, and Lloyd.




1
      The underlying case is In the Interest of [A.G.], cause number 2015-02330J,
      pending in the 314th District Court of Harris County, Texas, the Hon. John
      Phillips presiding.

                                         2